DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication No. 2017/0287313 A1) (hereinafter Park) in view of Matthews (U.S. Patent Application Publication No. 2002/0175182 A1) (hereinafter Matthews) and further in view of Yamazaki et al. (U.S. Patent Application Publication No. 2007/0229228 A1) (hereinafter Yamazaki).

Regarding claim 1, Park discloses a moving body state identification system (Figure 1 and paragraph 0014 disclose an early warning system 100) comprising:
a transceiver configured to transmit a radio wave and wirelessly receive a signal (Figures 4A-C and paragraph 0030 disclose, there are no physical obstructions between the RF sensor 112 and the RFID tags 122 associated with the hand sanitizing station 120, including the RFID tags mounted in or on the wall and the floor.  This permits the RF sensor 112 to receive and detect RF signals 412 emitted by the RFID tags 112.  As noted above, in some embodiments the RFID tags 112 are passive RFID tags that are configured to emit RF energy obtained from the RF beams 410);
a plurality of ID tags, each configured to receive the radio wave, convert the received radio wave into power, and use the power as a power supply to transmit unique ID information to the transceiver (Figure 3 and paragraph 0023 disclose the hand sanitizing station 120 further includes one or more of the RFID tags 122 variously mounted in or on the wall and the floor near the dispenser 302 or the sink.  Figure 4A and paragraph 0030 disclose the RFID tags 112 are passive RFID tags that are configured to emit RF energy obtained from the RF beams 410.  Figure 1 and paragraphs 0015 and 0018 disclose each of the RFID tags is configured to emit an RF signal that is detectable by the RF sensor 112.  The RF signal emitted by each RFID tag may, for example, be encoded to include information that can be used to uniquely identify the RFID tag and/or provide other data generated by the tag.  The RF sensor 112 is configured to detect one or more RF signals emitted by any of the RFID tags, and in particular, any of the RFID tags that are located in the patient room 110 or other facility proximate to the RF sensor 112.  The RF sensor 112 is further configured to provide information about the detected RF signals to the monitoring system 114.  This information may include, for example, any of the information encoded in the RF signal, such as a unique identification number associated with the particular RFID tag, as well as the strength of the respective RF signal detected by the RF sensor 112 (e.g., a received signal strength indicator, or RSSI)); and
a state information transmitter including a storage battery, the state information transmitter configured to be attached to a moving body and configured to receive the radio wave, convert the received radio wave into power, and use the power as a power supply to transmit state information about a state of the moving body to the transceiver (Paragraphs 0015 and 0016 disclose the RFID tags may be classified as passive or active, where passive RFID tags rely on an external power supply and active RFID tags include a power supply.  It will also be understood that passive RFID tags, active RFID tags, battery-assisted passive RFID tags, or any combination of these types of RFID tags can be used.  Figure 1 and paragraph 0017 disclose the healthcare facility staff member 140 carries on his or her person at least one RFID tag 142 (e.g., a passive UHF RFID tag).  The RFID tag 142 is configured to emit an RF signal detectable by the RF sensor 112 while the RFID tag 142 is within range of the RF sensor 112.  The RFID tag 142 carried by the healthcare facility staff member 140 or other individual is configured to provide, via the RF signal, information that is associated with the individual carrying the RFID tag 142.  In this manner, the monitoring system 114 can generally determine the presence or absence of a particular healthcare facility staff member 140 in the patient room 110 or other facility based on the presence or absence of the RF signal emitted by the RFID tag 142, as detected by the RF sensor 112 and provided to the monitoring system 114.  Paragraph 0030 discloses passive RFID tags are configured to emit RF energy obtained from the RF beams 410),
wherein the transceiver is further configured to:
detect whether the moving body is present based on a change in an intensity of radio waves received from the ID tags (Figure 4C and paragraphs 0028, 0030, and 0032 disclose T3--Sanitizing) Less than all of the hand sanitizing station RFID tags 122 are detected by the RF sensor 112, indicating that the hand sanitizing station 120 is occupied (low average tag read rates for at least some tags) while a person is using the sanitizer (and thereby blocking at least some of the RF signals).  See, for example, FIG. 4C.  T3 is expected to occur within a predetermined amount of time after T2 (e.g., within approximately 10, 20 or 30 seconds).  The signal strength, or RSSI, and/or average tag read rates of each of the RF signals 410 is high at the RF sensor 112, since there are no obstructions to either the outbound RF beams 410 or the inbound RF signals 412.  The monitoring system 114 can determine whether the hand sanitizing station 120 is unoccupied when any of the RFID tags 112, with high RF signal strengths or high average tag read rates, are detected by the RF sensor 112 (e.g., event T1).  The hand sanitizing station 120 is shown occupied by the healthcare facility staff member 122.  The monitoring system 114 can determine whether the healthcare facility staff member 140 is occupying the hand sanitizing station 120 because the staff member's body is blocking and absorbing at least some of the RF signals 412 (not shown in FIG. 4C) emitted by the hand sanitizing station RFID tags 122 (e.g., event T3), or, particularly in the case of passive RFID tags, because the staff member's body is blocking and absorbing at least some of the RF signals 410 emitted by the RF sensor 112); and
identify the state of the moving body based on the ID information and the state information (Figures 4A-C and paragraphs 0030-0032 disclose the signal strength, or RSSI, and/or average tag read rates of each of the RF signals 410 is high at the RF sensor 112, since there are no obstructions to either the outbound RF beams 410 or the inbound RF signals 412.  The monitoring system 114 can determine whether the hand sanitizing station 120 is unoccupied when any of the RFID tags 112, with high RF signal strengths or high average tag read rates, are detected by the RF sensor 112 (e.g., event T1).  The healthcare facility staff member 140 carrying an RFID tag 142 is present in the patient room 110.  The monitoring system 114 can determine whether the healthcare facility staff member 140 has entered the patient room 110 when the RF sensor 112 first detects an RF signal 414 emitted by the RFID tag 142 (e.g., event T2).  The monitoring system 114 can also determine whether the healthcare facility staff member 140 is not occupying the hand sanitizing station 120 because, as described with respect to FIG. 4A, the healthcare facility staff member 140 is not obstructing the RF signals 412 emitted by at least some, if not all, of the hand sanitizing station RFID tags 122.  The hand sanitizing station 120 is shown occupied by the healthcare facility staff member 122.  The monitoring system 114 can determine whether the healthcare facility staff member 140 is occupying the hand sanitizing station 120 because the staff member's body is blocking and absorbing at least some of the RF signals 412 (not shown in FIG. 4C) emitted by the hand sanitizing station RFID tags 122 (e.g., event T3), or, particularly in the case of passive RFID tags, because the staff member's body is blocking and absorbing at least some of the RF signals 410 emitted by the RF sensor 112).
Park does not explicitly disclose when the moving body is present transmit an instruction to instruct the state information transmitter to transmit the state information.
In analogous art, Matthews discloses when the moving body is present transmit an instruction to instruct the state information transmitter to transmit the state information (Figure 3 and paragraph 0023 disclose the sensor detects 34 the presence of a hand and the recording device emits 36 an interrogation signal.  The interrogation signal responds 38 to the presence of a tag 16.  The tag 16 transmits 44 the user identification code).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a tag transmitting a user identification code in response to interrogation after a user’s hands are detected, as described in Matthews, with a device detecting a person and a tag transmitting information about the person to the device, as described in Park, because doing so is using a known technique to improve a similar method in the same way.  Combining a tag transmitting a user identification code in response to interrogation after a user’s hands are detected of Matthews with detecting a person and a tag transmitting information about the person to the device of Park was within the ordinary ability of one of ordinary skill in the art based on the teachings of Matthews.
Park, as modified by Matthews, does not explicitly disclose when the converted power of the state information transmitter includes surplus power, the storage battery is charged with the surplus power, and when the converted power of the state information transmitter is insufficient, the surplus power stored in the storage battery is used.
In analogous art, Yamazaki discloses when the converted power of the state information transmitter includes surplus power, the storage battery is charged with the surplus power, and when the converted power of the state information transmitter is insufficient, the surplus power stored in the storage battery is used (Paragraph 0009 discloses a battery (also described as a secondary battery) is provided as a power supply for supplying power to the RFID.  Then, in the semiconductor device of the invention, the power supply for driving is generated by utilizing power of a signal received from outside; when power which is obtained from the signal received from outside is larger than predetermined power, its surplus power is stored in the battery; and when the power which is obtained from the signal received from outside is smaller than the predetermined power, power which is obtained from the battery is used for the power for driving).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an RFID tag with a battery that is charged when there is surplus power and is used when there is not enough power from other sources, as described in Yamazaki, with an RFID tag, as described in Park, because doing so is using a known technique to improve a similar method in the same way.  Combining an RFID tag with a battery that is charged when there is surplus power and is used when there is not enough power from other sources of Yamazaki with an RFID tag of Park was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yamazaki.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Park and Yamazaki to obtain the invention as specified in claim 1.

Regarding claim 10, Park discloses a moving body state identification method (Figure 1 and paragraph 0017 disclose the monitoring system 114 can generally determine the presence or absence of a particular healthcare facility staff member 140 in the patient room 110 or other facility based on the presence or absence of the RF signal emitted by the RFID tag 142, as detected by the RF sensor 112 and provided to the monitoring system 114) comprising:
a step of a transceiver transmitting a radio wave (Figures 4A-C and paragraph 0030 disclose, there are no physical obstructions between the RF sensor 112 and the RFID tags 122 associated with the hand sanitizing station 120, including the RFID tags mounted in or on the wall and the floor.  This permits the RF sensor 112 to receive and detect RF signals 412 emitted by the RFID tags 112.  As noted above, in some embodiments the RFID tags 112 are passive RFID tags that are configured to emit RF energy obtained from the RF beams 410);
a step of an ID tag receiving the radio wave, converting the received radio wave into power, and using the power as a power supply to transmit unique ID information to the transceiver (Figure 3 and paragraph 0023 disclose the hand sanitizing station 120 further includes one or more of the RFID tags 122 variously mounted in or on the wall and the floor near the dispenser 302 or the sink.  Figure 4A and paragraph 0030 disclose the RFID tags 112 are passive RFID tags that are configured to emit RF energy obtained from the RF beams 410.  Figure 1 and paragraphs 0015 and 0018 disclose each of the RFID tags is configured to emit an RF signal that is detectable by the RF sensor 112.  The RF signal emitted by each RFID tag may, for example, be encoded to include information that can be used to uniquely identify the RFID tag and/or provide other data generated by the tag.  The RF sensor 112 is configured to detect one or more RF signals emitted by any of the RFID tags, and in particular, any of the RFID tags that are located in the patient room 110 or other facility proximate to the RF sensor 112.  The RF sensor 112 is further configured to provide information about the detected RF signals to the monitoring system 114.  This information may include, for example, any of the information encoded in the RF signal, such as a unique identification number associated with the particular RFID tag, as well as the strength of the respective RF signal detected by the RF sensor 112 (e.g., a received signal strength indicator, or RSSI));
a step of a state information transmitter that is attached to a moving body receiving the radio wave, converting the received radio wave into power, and using the power as a power supply to transmit state information about a state of the moving body to the transceiver (Figure 1 and paragraph 0017 disclose the healthcare facility staff member 140 carries on his or her person at least one RFID tag 142 (e.g., a passive UHF RFID tag).  The RFID tag 142 is configured to emit an RF signal detectable by the RF sensor 112 while the RFID tag 142 is within range of the RF sensor 112.  The RFID tag 142 carried by the healthcare facility staff member 140 or other individual is configured to provide, via the RF signal, information that is associated with the individual carrying the RFID tag 142.  In this manner, the monitoring system 114 can generally determine the presence or absence of a particular healthcare facility staff member 140 in the patient room 110 or other facility based on the presence or absence of the RF signal emitted by the RFID tag 142, as detected by the RF sensor 112 and provided to the monitoring system 114.  Paragraph 0030 discloses passive RFID tags are configured to emit RF energy obtained from the RF beams 410); and
a step of the transceiver detecting whether the moving body is present based on a change in an intensity of radio waves received from the ID tags (Figure 4C and paragraphs 0028, 0030, and 0032 disclose T3--Sanitizing) Less than all of the hand sanitizing station RFID tags 122 are detected by the RF sensor 112, indicating that the hand sanitizing station 120 is occupied (low average tag read rates for at least some tags) while a person is using the sanitizer (and thereby blocking at least some of the RF signals).  See, for example, FIG. 4C.  T3 is expected to occur within a predetermined amount of time after T2 (e.g., within approximately 10, 20 or 30 seconds).  The signal strength, or RSSI, and/or average tag read rates of each of the RF signals 410 is high at the RF sensor 112, since there are no obstructions to either the outbound RF beams 410 or the inbound RF signals 412.  The monitoring system 114 can determine whether the hand sanitizing station 120 is unoccupied when any of the RFID tags 112, with high RF signal strengths or high average tag read rates, are detected by the RF sensor 112 (e.g., event T1).  The hand sanitizing station 120 is shown occupied by the healthcare facility staff member 122.  The monitoring system 114 can determine whether the healthcare facility staff member 140 is occupying the hand sanitizing station 120 because the staff member's body is blocking and absorbing at least some of the RF signals 412 (not shown in FIG. 4C) emitted by the hand sanitizing station RFID tags 122 (e.g., event T3), or, particularly in the case of passive RFID tags, because the staff member's body is blocking and absorbing at least some of the RF signals 410 emitted by the RF sensor 112) and identifying the moving body based on the ID information and the state information (Figures 4A-C and paragraphs 0030-0032 disclose the signal strength, or RSSI, and/or average tag read rates of each of the RF signals 410 is high at the RF sensor 112, since there are no obstructions to either the outbound RF beams 410 or the inbound RF signals 412.  The monitoring system 114 can determine whether the hand sanitizing station 120 is unoccupied when any of the RFID tags 112, with high RF signal strengths or high average tag read rates, are detected by the RF sensor 112 (e.g., event T1).  The healthcare facility staff member 140 carrying an RFID tag 142 is present in the patient room 110.  The monitoring system 114 can determine whether the healthcare facility staff member 140 has entered the patient room 110 when the RF sensor 112 first detects an RF signal 414 emitted by the RFID tag 142 (e.g., event T2).  The monitoring system 114 can also determine whether the healthcare facility staff member 140 is not occupying the hand sanitizing station 120 because, as described with respect to FIG. 4A, the healthcare facility staff member 140 is not obstructing the RF signals 412 emitted by at least some, if not all, of the hand sanitizing station RFID tags 122.  The hand sanitizing station 120 is shown occupied by the healthcare facility staff member 122.  The monitoring system 114 can determine whether the healthcare facility staff member 140 is occupying the hand sanitizing station 120 because the staff member's body is blocking and absorbing at least some of the RF signals 412 (not shown in FIG. 4C) emitted by the hand sanitizing station RFID tags 122 (e.g., event T3), or, particularly in the case of passive RFID tags, because the staff member's body is blocking and absorbing at least some of the RF signals 410 emitted by the RF sensor 112),
wherein the state information transmitter has a storage battery (Paragraphs 0015 and 0016 disclose the RFID tags may be classified as passive or active, where passive RFID tags rely on an external power supply and active RFID tags include a power supply.  It will also be understood that passive RFID tags, active RFID tags, battery-assisted passive RFID tags, or any combination of these types of RFID tags can be used).
Park does not explicitly disclose when the moving body is present, transmitting an instruction to instruct the state information transmitter to transmit the state information.
In analogous art, Matthews discloses when the moving body is present, transmitting an instruction to instruct the state information transmitter to transmit the state information (Figure 3 and paragraph 0023 disclose the sensor detects 34 the presence of a hand and the recording device emits 36 an interrogation signal.  The interrogation signal responds 38 to the presence of a tag 16.  The tag 16 transmits 44 the user identification code).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a tag transmitting a user identification code in response to interrogation after a user’s hands are detected, as described in Matthews, with a device detecting a person and a tag transmitting information about the person to the device, as described in Park, because doing so is using a known technique to improve a similar method in the same way.  Combining a tag transmitting a user identification code in response to interrogation after a user’s hands are detected of Matthews with detecting a person and a tag transmitting information about the person to the device of Park was within the ordinary ability of one of ordinary skill in the art based on the teachings of Matthews.
Park, as modified by Matthews, does not explicitly disclose when the converted power of the state information transmitter includes surplus power, charging the storage battery with the surplus power, and when the converted power of the state information transmitter is insufficient using the surplus power stored in the storage battery.
In analogous art, Yamazaki discloses when the converted power of the state information transmitter includes surplus power, charging the storage battery with the surplus power, and when the converted power of the state information transmitter is insufficient using the surplus power stored in the storage battery (Paragraph 0009 discloses a battery (also described as a secondary battery) is provided as a power supply for supplying power to the RFID.  Then, in the semiconductor device of the invention, the power supply for driving is generated by utilizing power of a signal received from outside; when power which is obtained from the signal received from outside is larger than predetermined power, its surplus power is stored in the battery; and when the power which is obtained from the signal received from outside is smaller than the predetermined power, power which is obtained from the battery is used for the power for driving).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an RFID tag with a battery that is charged when there is surplus power and is used when there is not enough power from other sources, as described in Yamazaki, with an RFID tag, as described in Park, because doing so is using a known technique to improve a similar method in the same way.  Combining an RFID tag with a battery that is charged when there is surplus power and is used when there is not enough power from other sources of Yamazaki with an RFID tag of Park was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yamazaki.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Park and Yamazaki to obtain the invention as specified in claim 10.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Matthews and further in view of Yamazaki as applied to claim 1 above, and further in view of Hattori et al. (U.S. Patent Application Publication No. 2015/0235066 A1) (hereinafter Hattori).

Regarding claim 2, as applied to claim 1 above, Park, as modified by Matthews and Yamazaki, discloses the claimed invention except explicitly disclosing wherein the transceiver detects whether the moving body is present in a vicinity of the ID tags based on a predetermined reference intensity and the intensity of radio waves received from the ID tags.
In analogous art, Hattori discloses wherein the transceiver detects whether the moving body is present in a vicinity of the ID tags based on a predetermined reference intensity and the intensity of radio waves received from the ID tags (Paragraph 0115 discloses the presence or absence of the management target article 105 is determined based on the signal intensity.  In this case, the location linked to the tag information is compared with the information on the presence or absence of the management target article 105, thereby making it possible to detect which management target article 105 is present and which management target article 105 is not present.  Note that a threshold for the signal intensity to determine the presence or absence of each management target article 105 can be determined individually for each RF tag 104 based on the tag information).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a threshold for determining the presence or absence of an article based on signal intensity, as described in Hattori, with an RFID tag transmitting a signal, as described in Park, as modified by Matthews and Yamazaki, because doing so is using a known technique to improve a similar method in the same way.  Combining an RFID tag transmitting a signal of Hattori with a threshold for determining the presence or absence of an article based on signal intensity of Park, as modified by Matthews and Yamazaki, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hattori.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Park, Matthews, Yamazaki, and Hattori to obtain the invention as specified in claim 2.

Regarding claim 3, as applied to claim 2 above, Park, as modified by Matthews, Yamazaki, and Hattori, further discloses wherein the transceiver detects a position of the moving body based on a reception intensity of radio waves transmitted from the state information transmitter and a reception intensity of radio waves transmitted from the ID tags (Figures 4A-C and paragraphs 0030-0032 disclose the signal strength, or RSSI, and/or average tag read rates of each of the RF signals 410 is high at the RF sensor 112, since there are no obstructions to either the outbound RF beams 410 or the inbound RF signals 412.  The monitoring system 114 can determine whether the hand sanitizing station 120 is unoccupied when any of the RFID tags 112, with high RF signal strengths or high average tag read rates, are detected by the RF sensor 112 (e.g., event T1).  The healthcare facility staff member 140 carrying an RFID tag 142 is present in the patient room 110.  The monitoring system 114 can determine whether the healthcare facility staff member 140 has entered the patient room 110 when the RF sensor 112 first detects an RF signal 414 emitted by the RFID tag 142 (e.g., event T2).  The monitoring system 114 can also determine whether the healthcare facility staff member 140 is not occupying the hand sanitizing station 120 because, as described with respect to FIG. 4A, the healthcare facility staff member 140 is not obstructing the RF signals 412 emitted by at least some, if not all, of the hand sanitizing station RFID tags 122.  The hand sanitizing station 120 is shown occupied by the healthcare facility staff member 122.  The monitoring system 114 can determine whether the healthcare facility staff member 140 is occupying the hand sanitizing station 120 because the staff member's body is blocking and absorbing at least some of the RF signals 412 (not shown in FIG. 4C) emitted by the hand sanitizing station RFID tags 122 (e.g., event T3), or, particularly in the case of passive RFID tags, because the staff member's body is blocking and absorbing at least some of the RF signals 410 emitted by the RF sensor 112).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Matthews, further in view of  Yamazaki, and further in view of Hattori  as applied to claim 3 above, and further in view of Nielsen et al. (U.S. Patent Application Publication No. 2016/0379074 A1) (hereinafter Nielsen).

Regarding claim 4, as applied to claim 3 above, Park, as modified by Matthews, Yamazaki, and Hattori, discloses the claimed invention except explicitly disclosing wherein the state information includes acceleration information of the moving body, and the transceiver identifies a state of the moving body based on the acceleration information and the reception intensity of radio waves transmitted from the ID tags.
In analogous art, Nielsen discloses wherein the state information includes acceleration information of the moving body (Paragraph 0289 discloses tag measurements comprising data obtained from the IMU (comprising accelerometer and/or gyroscope) may be used to for calculating a tag-image correlation between the IMU data, or data obtained from the accelerometer and/or gyroscope, and the FFC analysis of captured images to determine whether the mobile object corresponding to the FFC is changing its moving direction.  Paragraph 0336 discloses the network arbitrator component 148 then requests the candidate tag devices 114A and 1146 to measure certain characteristics of the motion of their corresponding mobile objects.  After receiving the tag measurements from tag devices 114A and 1146, the network arbitrator component 148 compares the motion tag measurements of each candidate tag device with that obtained from the image analysis to calculate the probability that the object is undergoing a walking activity.  Paragraph 0511 discloses the network arbitrator 148 requests the tag device to provide observations such as the accelerometer data, RSS measurement, magnetometer data and the like), and
the transceiver identifies a state of the moving body based on the acceleration information and the reception intensity of radio waves transmitted from the ID tags (Paragraph 0289 discloses tag measurements comprising data obtained from the IMU (comprising accelerometer and/or gyroscope) may be used to for calculating a tag-image correlation between the IMU data, or data obtained from the accelerometer and/or gyroscope, and the FFC analysis of captured images to determine whether the mobile object corresponding to the FFC is changing its moving direction.  Paragraph 0336 discloses the network arbitrator component 148 then requests the candidate tag devices 114A and 1146 to measure certain characteristics of the motion of their corresponding mobile objects.  After receiving the tag measurements from tag devices 114A and 1146, the network arbitrator component 148 compares the motion tag measurements of each candidate tag device with that obtained from the image analysis to calculate the probability that the object is undergoing a walking activity.  Paragraph 0511 discloses the network arbitrator 148 requests the tag device to provide observations such as the accelerometer data, RSS measurement, magnetometer data, and the like.  Paragraphs 0239 and 0240 disclose system 100 therefore may use the RSS measurement obtained by a target tag device regarding the BLE beacon of a transmitter BLE device to determine that two mobile objects 112 are in close proximity such as two persons in contact, conversing, or the like (if the transmitter BLE device is another tag device 114), or to estimate the location of the mobile object 112 associated with the target tag device (if the transmitter BLE device is a BLE transmitter deployed at a known location), which may be used to facilitate the detection and tracking of the mobile object 112).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate including acceleration information in a transmission from a tag device, as described in Nielsen, with an RFID tag transmitting a signal, as described in Park, as modified by Yamazaki and Hattori, because doing so is using a known technique to improve a similar method in the same way.  Combining including acceleration information in a transmission from a tag device of Nielsen with an RFID tag transmitting a signal of Park, as modified by Yamazaki and Hattori, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nielsen.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Park, Matthews, Yamazaki, Hattori, and Nielsen to obtain the invention as specified in claim 4.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Matthews and further in view of Yamazaki as applied to claim 1 above, and further in view of Jarvis et al. (U.S. Patent Application Publication No. 2006/0038658 A1) (hereinafter Jarvis).

Regarding claim 5, as applied to claim 1 above, Park, as modified by Matthews and Yamazaki, discloses the claimed invention except explicitly disclosing wherein the state information transmitter includes a power reception antenna and a communication antenna, the power reception antenna receives the radio wave that is used for power and transmitted from the transceiver, and the communication antenna transmits the state information to the transceiver.
In analogous art, Jarvis discloses wherein
the state information transmitter includes a power reception antenna and a communication antenna (Figure 1 and paragraph 0027 disclose one embodiment of a circuit 10, shown simplified, that can be included on an RF ID tag according to the invention.  In this embodiment, a single antenna 12 is formed on the chip, receiving power signals 14 and transmitting reply signals 16),
the power reception antenna receives the radio wave that is used for power and transmitted from the transceiver (Figure 1 and paragraph 0027 disclose the antenna is connected to a transmit/receive switch 18, which could also be a diplexer, so that when in receive mode the antenna conducts power pulses to a power supply 20 that preferably is a capacitive device.  A portion of the RF energy from the power signal 14 is captured and builds up over a period of time by capacitive storage in the power supply 20, which includes an energy store 20a for capacitive storage), and
the communication antenna transmits the state information to the transceiver (Figures 1 and 3 and paragraphs 0030 and 0033 disclose the transmitter 28 transmits the carrier frequency and data to the antenna via the matching network 30 which matches the signal to the antenna impedance, and via the T/R switch 18, this control being shown by the dashed control line 32.  The T/R 18 is switched to the transmit mode by the control circuit 26 when a responsive data signal 16 is to be sent out.  The T/R switch is shown at 18, a voltage multiplier at 62, and the energy storage of the power supply at 20a.  The T/R switch defaults to the receive mode and is switched only for the brief periods of transmitting from the tag.  When the tag is ready to transmit, the T/R switch selects the transmit pulse shaper (discussed below) as the source and the tag's data is transmitted back to the reader).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an RFID with an antenna for receiving power and for transmitting signals, as described in Jarvis, with a passive RFID tag, as described in Park, as modified by Matthews and Yamazaki, because doing so is using a known technique to improve a similar method in the same way.  Combining an RFID with an antenna for receiving power and for transmitting signals of Jarvis with a passive RFID tag of Park, as modified by Matthews and Yamazaki, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Jarvis.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Park, Matthews, Yamazaki, and Jarvis to obtain the invention as specified in claim 5.

Regarding claim 6, as applied to claim 5 above, Park, as modified by Matthews and Yamazaki, discloses the claimed invention except explicitly disclosing wherein the power reception antenna and the communication antenna are a common antenna, and a switching unit performs switching between at a time of power reception and at a time of communication.
In analogous art, Jarvis discloses wherein the power reception antenna and the communication antenna are a common antenna, and a switching unit performs switching between at a time of power reception and at a time of communication (Figures 1 and 3 and paragraphs 0027, 0030, and 0033 disclose a single antenna 12 is formed on the chip, receiving power signals 14 and transmitting reply signals 16.  A portion of the RF energy from the power signal 14 is captured and builds up over a period of time by capacitive storage in the power supply 20, which includes an energy store 20a for capacitive storage.  The transmitter 28 transmits the carrier frequency and data to the antenna via the matching network 30 which matches the signal to the antenna impedance, and via the T/R switch 18, this control being shown by the dashed control line 32.  The T/R 18 is switched to the transmit mode by the control circuit 26 when a responsive data signal 16 is to be sent out.  The T/R switch is shown at 18, a voltage multiplier at 62, and the energy storage of the power supply at 20a.  The T/R switch defaults to the receive mode and is switched only for the brief periods of transmitting from the tag.  When the tag is ready to transmit, the T/R switch selects the transmit pulse shaper (discussed below) as the source and the tag's data is transmitted back to the reader).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an RFID with an antenna for receiving power and for transmitting signals, as described in Jarvis, with a passive RFID tag, as described in Park, as modified by Matthews and Yamazaki, because doing so is using a known technique to improve a similar method in the same way.  Combining an RFID with an antenna for receiving power and for transmitting signals of Jarvis with a passive RFID tag of Park, as modified by Matthews and Yamazaki, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Jarvis.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Park, Matthews, Yamazaki, and Jarvis to obtain the invention as specified in claim 6.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Matthews and further in view of Yamazaki as applied to claim 1 above, and further in view of Beber et al. (U.S. Patent Application Publication No. 2007/0159338 A1) (hereinafter Beber).

Regarding claim 7, as applied to claim 1 above, Park, as modified by Matthews and Yamazaki, discloses the claimed invention except explicitly disclosing wherein the ID tags have position information necessary for identifying positions of the ID tags, and transmit the position information to the transceiver.
In analogous art, Beber discloses wherein the ID tags have position information necessary for identifying positions of the ID tags, and transmit the position information to the transceiver (Paragraph 0022 discloses the activator may writes its location identity to the tag, which is then re-transmitted by the receiving tag, along with the tag's unique identity, to provide the tag's precise location).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a tag transmitting position information, as described in Beber, with an RFID tag transmitting a signal, as described in Park, as modified by Matthews and Yamazaki, because doing so is using a known technique to improve a similar method in the same way.  Combining a tag transmitting position information of Beber with an RFID tag transmitting a signal of Park, as modified by Matthews and Yamazaki, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Beber.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Park, Matthews, Yamazaki, and Beber to obtain the invention as specified in claim 7.

Regarding claim 8, as applied to claim 1 above, Park, as modified by Matthews and Yamazaki, further discloses each of the ID tags receives the radio wave emitted from the transceiver via the respective antenna, converts the received radio wave into power, and uses the power as a power supply to transmit (Figure 3 and paragraph 0023 disclose the hand sanitizing station 120 further includes one or more of the RFID tags 122 variously mounted in or on the wall and the floor near the dispenser 302 or the sink.  Figure 4A and paragraph 0030 disclose the RFID tags 112 are passive RFID tags that are configured to emit RF energy obtained from the RF beams 410.  Figure 1 and paragraphs 0015 and 0018 disclose each of the RFID tags is configured to emit an RF signal that is detectable by the RF sensor 112.  The RF signal emitted by each RFID tag may, for example, be encoded to include information that can be used to uniquely identify the RFID tag and/or provide other data generated by the tag.  The RF sensor 112 is configured to detect one or more RF signals emitted by any of the RFID tags, and in particular, any of the RFID tags that are located in the patient room 110 or other facility proximate to the RF sensor 112.  The RF sensor 112 is further configured to provide information about the detected RF signals to the monitoring system 114.  This information may include, for example, any of the information encoded in the RF signal, such as a unique identification number associated with the particular RFID tag, as well as the strength of the respective RF signal detected by the RF sensor 112 (e.g., a received signal strength indicator, or RSSI)).
Park, as modified by Matthews and Yamazaki, does not explicitly disclose wherein each of the ID tags includes an antenna and an ID transmitter, and transmit the respective position information to the transceiver.
In analogous art, Beber discloses wherein
each of the ID tags includes an antenna and an ID transmitter (Figure 3 and paragraph 0069 disclose hybrid RFID tag 200 may include a signal generator 222, which is operable to generate signals (e.g., communications) using one or more of a system clock generator, a phase-locked loop, and any other suitable circuitry and components.  Hybrid RFID tag 200 may include a power amplifier (PA) 224 operable to apply a transfer function to an incoming signal, resulting in a gain.  Signal generator 222 and data encoder 214 may provide inputs to power amplifier 224 to generate a communication for transmission from hybrid RFID tag 200, using antenna 114b for example.  This communication may be transmitted at the frequency of the active RFID element 110 of hybrid RFID tag 200 (e.g., RFA)), and
transmit the respective position information to the transceiver (Paragraph 0022 discloses the activator may writes its location identity to the tag, which is then re-transmitted by the receiving tag, along with the tag's unique identity, to provide the tag's precise location).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an RFID having an antenna and a transmitter and transmitting location information, as described in Beber, with an RFID tag transmitting a signal, as described in Park, as modified by Matthews and Yamazaki, because doing so is using a known technique to improve a similar method in the same way.  Combining an RFID having an antenna and a transmitter and transmitting location information of Beber with an RFID tag transmitting a signal of Park, as modified by Matthews and Yamazaki, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Beber.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Park, Matthews, Yamazaki, and Beber to obtain the invention as specified in claim 8.

Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Matthews and further in view of Yamazaki as applied to claim 1 above, and further in view of Beigel et al. (U.S. Patent Application Publication No. 2007/0018832 A1) (hereinafter Beigel).

Regarding claim 9, as applied to claim 1 above, Park, as modified by Matthews and Yamazaki, further discloses the state information transmitter receives the radio wave emitted from the transceiver, converts the received radio wave into power, and uses the power as a power supply (Figure 3 and paragraph 0023 disclose the hand sanitizing station 120 further includes one or more of the RFID tags 122 variously mounted in or on the wall and the floor near the dispenser 302 or the sink.  Figure 4A and paragraph 0030 disclose the RFID tags 112 are passive RFID tags that are configured to emit RF energy obtained from the RF beams 410.  Figure 1 and paragraphs 0015 and 0018 disclose each of the RFID tags is configured to emit an RF signal that is detectable by the RF sensor 112.  The RF signal emitted by each RFID tag may, for example, be encoded to include information that can be used to uniquely identify the RFID tag and/or provide other data generated by the tag.  The RF sensor 112 is configured to detect one or more RF signals emitted by any of the RFID tags, and in particular, any of the RFID tags that are located in the patient room 110 or other facility proximate to the RF sensor 112.  The RF sensor 112 is further configured to provide information about the detected RF signals to the monitoring system 114.  This information may include, for example, any of the information encoded in the RF signal, such as a unique identification number associated with the particular RFID tag, as well as the strength of the respective RF signal detected by the RF sensor 112 (e.g., a received signal strength indicator, or RSSI)).
Park, as modified by Matthews and Yamazaki, does not explicitly disclose wherein the information transmitter includes a sensor and a communication unit, and the state information transmitter transmits personal ID information of a person to whom the state information transmitter is attached and state information about a state of the person that is acquired by the sensor to the transceiver via the communication unit.
In analogous art, Beigel discloses wherein
the information transmitter includes a sensor and a communication unit (Figure 2 and paragraph 0036 discloses a schematic block diagram depicting the general components of the semi-active RFID tag 10.  As shown, a receiver 22 including an antenna 24 is provided.  The receiver 22 will further incorporate a transmitter means for transmitting data to the reader 12.  Paragraph 0044 discloses RFID tag 10 may incorporate one or more sensors 23), and
the state information transmitter transmits personal ID information of a person to whom the state information transmitter is attached and state information about a state of the person that is acquired by the sensor to the transceiver via the communication unit (Figure 1 and paragraphs 0033 and 0044 disclose a RFID tag 10 mounted onto or otherwise incorporated within a structure such as the illustrative flexible wristband 14 for mounting or attaching the tag 10 onto a person 16 or object associated therewith.  The RFID tag 10 can be used, e.g., for patient identification in a medical facility or the like, or for personnel identification and/or access control at secured facilities such as military or industrial installations and the like, or for patron identification at amusement parks and events such as concerts and the like, or for airport passenger and/or baggage identification, or for identifying and tracking shipped parcels, or for animal control, and other environments wherein it is necessary or desirable to identify and/or monitor or otherwise retrieve and use information unique to the person or object 16 to which the RFID tag 10 is attached.  When used for patient identification in a medical facility, the RFID tag 10 may further receive and store important additional information such as patient medical condition and/or treatment regimen.  Paragraphs 0039 and 0044 disclose the data transmitted by the RFID tag 10 back to the reader 12 typically comprises identification information such as an ID number.  The semi-active RFID tag 10 may incorporate one or more sensors 23 as shown in FIG. 2 coupled to the ADC block 26 and also to the processor 20 by means of an additional switch S5, wherein such sensor or sensors are adapted for monitoring one or more parameters, e.g., such as a sensor fastened to or in contact with the skin of a patient in a medical facility environment to monitor a selected patient condition parameter (i.e., temperature, heart rate, and others), and for periodically transmitting such patient condition data back to the reader 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an RFID tag with a temperature or heart rate sensor transmitting data from the sensor, as described in Beigel, with an RFID tag transmitting a signal, as described in Park, as modified by Matthews and Yamazaki, because doing so is using a known technique to improve a similar method in the same way.  Combining an RFID tag with a temperature or heart rate sensor transmitting data from the sensor of Beigel with an RFID tag transmitting a signal of Park, as modified by Matthews and Yamazaki, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Beigel.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Park, Matthews, Yamazaki, and Beigel to obtain the invention as specified in claim 9.

Regarding claim 11, as applied to claim 9 above, Park, as modified by Matthews and Yamazaki, discloses the claimed invention except explicitly disclosing wherein the state information includes a body temperature of the person.
Beigel further discloses wherein the state information includes a body temperature of the person (Figure 1 and paragraphs 0033 and 0044 disclose a RFID tag 10 mounted onto or otherwise incorporated within a structure such as the illustrative flexible wristband 14 for mounting or attaching the tag 10 onto a person 16 or object associated therewith.  The RFID tag 10 can be used, e.g., for patient identification in a medical facility or the like, or for personnel identification and/or access control at secured facilities such as military or industrial installations and the like, or for patron identification at amusement parks and events such as concerts and the like, or for airport passenger and/or baggage identification, or for identifying and tracking shipped parcels, or for animal control, and other environments wherein it is necessary or desirable to identify and/or monitor or otherwise retrieve and use information unique to the person or object 16 to which the RFID tag 10 is attached.  When used for patient identification in a medical facility, the RFID tag 10 may further receive and store important additional information such as patient medical condition and/or treatment regimen.  Paragraphs 0039 and 0044 disclose the data transmitted by the RFID tag 10 back to the reader 12 typically comprises identification information such as an ID number.  The semi-active RFID tag 10 may incorporate one or more sensors 23 as shown in FIG. 2 coupled to the ADC block 26 and also to the processor 20 by means of an additional switch S5, wherein such sensor or sensors are adapted for monitoring one or more parameters, e.g., such as a sensor fastened to or in contact with the skin of a patient in a medical facility environment to monitor a selected patient condition parameter (i.e., temperature, heart rate, and others), and for periodically transmitting such patient condition data back to the reader 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an RFID tag with a temperature or heart rate sensor transmitting data from the sensor, as described in Beigel, with an RFID tag transmitting a signal, as described in Park, as modified by Matthews and Yamazaki, because doing so is using a known technique to improve a similar method in the same way.  Combining an RFID tag with a temperature or heart rate sensor transmitting data from the sensor of Beigel with an RFID tag transmitting a signal of Park, as modified by Matthews and Yamazaki, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Beigel.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Park, Matthews, Yamazaki, and Beigel to obtain the invention as specified in claim 11.

Regarding claim 12, as applied to claim 9 above, Park, as modified by Matthews and Yamazaki, discloses the claimed invention except explicitly disclosing wherein the state information includes a heart rate of the person.
Beigel further discloses wherein the state information includes a heart rate of the person (Figure 1 and paragraphs 0033 and 0044 disclose a RFID tag 10 mounted onto or otherwise incorporated within a structure such as the illustrative flexible wristband 14 for mounting or attaching the tag 10 onto a person 16 or object associated therewith.  The RFID tag 10 can be used, e.g., for patient identification in a medical facility or the like, or for personnel identification and/or access control at secured facilities such as military or industrial installations and the like, or for patron identification at amusement parks and events such as concerts and the like, or for airport passenger and/or baggage identification, or for identifying and tracking shipped parcels, or for animal control, and other environments wherein it is necessary or desirable to identify and/or monitor or otherwise retrieve and use information unique to the person or object 16 to which the RFID tag 10 is attached.  When used for patient identification in a medical facility, the RFID tag 10 may further receive and store important additional information such as patient medical condition and/or treatment regimen.  Paragraphs 0039 and 0044 disclose the data transmitted by the RFID tag 10 back to the reader 12 typically comprises identification information such as an ID number.  The semi-active RFID tag 10 may incorporate one or more sensors 23 as shown in FIG. 2 coupled to the ADC block 26 and also to the processor 20 by means of an additional switch S5, wherein such sensor or sensors are adapted for monitoring one or more parameters, e.g., such as a sensor fastened to or in contact with the skin of a patient in a medical facility environment to monitor a selected patient condition parameter (i.e., temperature, heart rate, and others), and for periodically transmitting such patient condition data back to the reader 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an RFID tag with a temperature or heart rate sensor transmitting data from the sensor, as described in Beigel, with an RFID tag transmitting a signal, as described in Park, as modified by Matthews and Yamazaki, because doing so is using a known technique to improve a similar method in the same way.  Combining an RFID tag with a temperature or heart rate sensor transmitting data from the sensor of Beigel with an RFID tag transmitting a signal of Park, as modified by Matthews and Yamazaki, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Beigel.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Park, Matthews, Yamazaki, and Beigel to obtain the invention as specified in claim 12.

Response to Arguments
Applicant’s arguments with respect to the new conditional limitation “when the moving body is present transmit an instruction to instruct the state information transmitter to transmit the state information” have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642